DISMISSED and Opinion Filed December 22, 2020




                                                   In the
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-20-00984-CV

                   IN RE CHARLES ANTHONY ALLEN, SR., Relator

              Original Proceeding from the 292nd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. CV99-01573-V

                              MEMORANDUM OPINION
                     Before Justices Whitehill, Pedersen, III, and Carlyle
                                  Opinion by Justice Carlyle
         Charles Anthony Allen, Sr. has filed an original application for writ of habeas

corpus to complain about the issuance of a protective order against him in 1999.

Although the protective order is no longer in effect, relator contends he suffers

continued collateral consequences. See Allen v. State, No. 05-01-00812-CR, 2002
WL 1286508 (Tex. App.—Dallas June 12, 2002, pet. dism’d as untimely) (not

designated for publication). 1 He contends the criminal district court judge did not

have jurisdiction to issue a protective order on a matter that should have been

handled in family court.


   1
       Appellant alleges the case was transferred to the 291st Judicial District Court which convicted him.
        Although relator contends this is a family law matter, this original proceeding

arises out of a criminal court proceeding, a conviction for contempt which only

occurred after relator entered a guilty plea and accepted deferred adjudication in the

matter. We do not have jurisdiction to consider an original application for writ of

habeas corpus filed in a criminal proceeding. See TEX. CODE CRIM. PROC. art. 11.052;

TEX. GOV’T CODE § 22.221(d)3; In re Ayers, 515 S.W.3d 356, 356–57 (Tex. App.—

Houston [14th Dist.] 2016, orig. proceeding) (per curiam).

        Because the conviction relator challenges is a felony, he must make the writ

application pursuant to article 11.07 of the code of criminal procedure in the trial

court because this court does not have jurisdiction to consider it. See TEX. CODE

CRIM. PROC. art. 11.07, §§ 1, 34; Board of Pardons and Paroles ex rel. Keene v. The

Eighth Court of Appeals, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (orig.

proceeding).




    2
     “By whom writ may be granted[.] The Court of Criminal Appeals, the District Courts, the County
Courts, or any Judge of said Courts, have power to issue the writ of habeas corpus; and it is their duty, upon
proper motion, to grant the writ under the rules prescribed by law.”
    3
      “Concurrently with the supreme court, the court of appeals of a court of appeals district in which a
person is restrained in his liberty, or a justice of the court of appeals, may issue a writ of habeas corpus
when it appears that the restraint of liberty is by virtue of an order, process, or commitment issued by a
court or judge because of the violation of an order, judgment, or decree previously made, rendered, or
entered by the court or judge in a civil case. Pending the hearing of an application for a writ of habeas
corpus, the court of appeals or a justice of the court of appeals may admit to bail a person to whom the writ
of habeas corpus may be granted.” (emphasis added).
    4
     § 3(b): “An application for writ of habeas corpus filed after a final conviction in a felony case, other
than a case in which the death penalty is imposed, must be filed with the clerk of the court in which the
conviction being challenged was obtained, and the clerk shall assign the application to that court. . . .”
                                                    –2–
      Accordingly, we dismiss the original proceeding for want of jurisdiction

without prejudice to relator properly filing it in the trial court.




                                              /Cory L. Carlyle/
                                              CORY L. CARLYLE
                                              JUSTICE

200984F.P05




                                           –3–